Citation Nr: 1242537	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1958.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In February 2009, the Veteran's claims file was transferred from the RO in Nashville to RO in Atlanta (Decatur), Georgia, and that office certified the appeal to the Board.

In July 2009, the Veteran testified at hearing at the RO in Atlanta before a local Decision Review Officer (DRO).

In his March 2011 Substantive Appeal (on VA Form 9), the Veteran requested another hearing at the RO - but this time instead before a Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.  However, the Veteran failed to appear at his scheduled hearing in October 2011.  Accordingly, the Board proceeded as though he had withdrawn that hearing request because he did not request to reschedule his hearing or provide good cause or any explanation for his failure to appear.  38 C.F.R. § 20.704(d) (2012).

In April 2012, however, the Board advanced his appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Also in April 2012, the Board remanded this TDIU claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially to have him undergo a VA compensation examination for a medical opinion concerning whether his service-connected disability (amputation of his left forearm at the elbow, rated as 70-percent disabling) renders him unemployable and, therefore, entitled to this benefit, meaning incapable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  Relevant factors for consideration included his level of education, prior work experience and training, etc., but not his advancing age or disabilities that are not service connected.

In compliance with this remand directive, the AMC had him examined for this medical opinion in May 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with a remand directive, and the Board itself commits error, as a matter of law, in failing to ensure this compliance).  But see also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing situations when it is alternatively acceptable to have "substantial", even if not "complete" or "total" compliance with a remand directive).

In any event, while the opinion provides this requested comment on employability, the Board also now sees that the Veteran has in the past applied for disability benefits from the Social Security Administration (SSA), including on account of his service-connected disability at issue, even though they apparently were denied.  See the transcript of his hearing before the local DRO, p.3,  So these SSA records must be obtained before deciding his appeal of this TDIU claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).


REMAND

The Veteran contends that his service-connected disability, specifically an amputation of his left forearm at the elbow, rated as 70-percent disabling, renders him unemployable and, therefore, entitled to a TDIU. 

The evidence suggests that the Veteran has outstanding records with the United States Social Security Administration (SSA).  At the July 2009 DRO personal hearing, when asked if his service-connected disability had rendered him unemployable, the Veteran testified that he had been unable to find a job due to his disability and that he had applied for disability benefits from the Social Security Administration (SSA).  The Veteran stated that SSA had denied his claim.  The record does not show that the RO contacted SSA to incorporate SSA's records into the claims file.  VA has a duty to obtain SSA records when it has notice of an application for Social Security Disability benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA benefits, including any treatment records in its possession.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2) (2012). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of any records pertaining to the Veteran regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s). 

2.  After the completion of the above, the AMC/RO should re-adjudicate the claim for entitlement to TDIU in light of this and any other additional evidence.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



